Citation Nr: 1522647	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On his April 2009 substantive appeal, the Veteran requested a Board Central Office hearing.  That hearing was scheduled for April 2013.  The Veteran submitted a statement in April 2013 withdrawing his request for a hearing.

In June 2013, the Board issued a decision denying, in pertinent part, the Veteran's claim for an initial rating in excess of 10 percent for the service-connected left ankle disability.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order remanding the matter to the Board for action in accordance with a joint motion of the parties.  In August 2014, the Board remanded the issue for additional development.  The case is now again before the Board.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, this matter must be remanded in order to adequately comply with the joint motion of the parties.

Historically, the Veteran sustained a left ankle injury while playing unit flag football in active service in October 2002.  Service connection was awarded for the residuals of this in-service injury.  On VA examination in February 2008, the Veteran reported he could walk one mile, and he took daily medication for pain.  He reported experiencing flare-ups, with a decrease in range of motion of the left ankle and more stiffness; and that he could not run, jump, or play sports.  Examination of the left ankle revealed a large scar, a bony enlargement, increased swelling, increased crepitus, popping, and no laxity.  Range of motion of the left ankle was to 20 degrees on dorsiflexion, with pain from 15 degrees; and to 45 degrees on plantar flexion, with pain at the extreme of motion.  The examiner noted normal posture on standing, squatting, supination, pronation, and rising on toes and heels.  The Veteran complained of foot pain with walking on toes.  There was no unusual shoe wear pattern that would indicate abnormal weight-bearing.

The report of an April 2012 VA examination reflects diagnoses of traumatic arthropathy of the ankle; ankle surgery, status-post open reduction and internal fixation with hardware in place; and degenerative joint disease of the ankle.  The Veteran reported having flare-ups during cold or rainy weather, with ankle stiffness and worse pain; and that medications were required for relief.  He also reported that stiffness and pain slowed him down and made it more difficult for him to work as a physical trainer.  Range of motion of the left ankle was to 20 degrees on plantar flexion and to 15 degrees on dorsiflexion.  The examiner found no objective evidence of painful motion.  The examiner described the Veteran's functional loss as less movement than normal; swelling; and deformity.  Residuals as a result of the left ankle surgeries included pain, stiffness, and swelling.  Imaging studies revealed degenerative or traumatic arthritis.

As was noted in the Board's August 2014 remand, the parties to the joint motion agreed that the April 2012 examination report is inadequate because the examiner did not report whether the Veteran had additional limitation of motion of the left ankle during upon flare-ups.  The matter was, therefore, remanded for a new examination.

On VA examination in January 2015, the Veteran continued to report ankle pain with flare ups, which are usually precipitated by activity and make walking hard.  The Veteran indicated that Motrin helps with flare ups.  The Veteran reported that he avoids running, jumping and walking uphill, because these activities trigger flare-ups.  Range of motion testing was performed, which revealed limited dorsiflexion from 0 to 10 degrees.  The left ankle was noted as without pain and without additional limited motion or loss of function after three repetitions.  The examiner noted that there were no flare-ups at the time of the examination, but that the Veteran reported having severe flare-ups about once a month lasting one to two days.  The examiner noted that the examination supports the Veteran's statements describing functional loss during flare-ups, and that pain, weakness, fatigability or incoordination do not significantly limit functional ability with flare-up.  The examiner went on to indicate that the Veteran has less movement than normal in the left ankle "due to ankylosis, adhesions, etc."  Later in the report, however, the examiner noted that there were no ankylosis in the left ankle, and no instability, and no other pertinent physical findings, complication, conditions, signs or symptoms.  Thus, the examiner made a finding without explanation and which is not consistent with other findings within the report.  Further, the January 2015 examiner noted that there is no evidence of arthritis in the ankle, which is also inconsistent with prior findings.  The examiner gave no reason for determining that no degenerative joint disease exists.  For these reasons, the examiner's medical determination is at least partially insufficient, as it is unsupported by a sound medical rationale and is inconsistent with the medical history of record.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the Court has indicated that when pain is associated with movement, an examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  In this case, the January 2015 VA examiner observed the Veteran's report of flare-ups and noted the activities he avoids as a result, but gave no indication as to the degree of range of motion lost during flare-up.  The examiner also did not provide any reasoning or explanation for the lack of such a finding.  As the matter of severity of the ankle disability during flare up is the precise reason for the parties moved for remand from the Court, the Board finds that this question must be adequately answered prior to the Board's adjudication of the claim.  

For these reasons, the Board finds the January 2015 examination report to be inadequate for rating purposes.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected left ankle disability.

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disability at issue.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any ongoing records pertinent to the Veteran's left ankle claim, including VA treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the severity of his left ankle disability. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed, to include current X-ray examination.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




